Citation Nr: 1704089	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-18 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver for overpayment of an educational benefit.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to August 1969; January 1977 to March 1985; and December 1987 to November 1993.

This matter comes to the Board of Veterans Appeals (Board) from a July 2010 determination from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2016, the Board remanded the Veteran's claim to schedule him for a Board videoconference hearing as he requested.  The Veteran was notified of the hearing in a September 2016 letter but did not appear for the scheduled November 2016 hearing.  He has not contacted the VA to offer good cause for his failure to attend or to request that the hearing be rescheduled.  Therefore, the Board finds his hearing request is withdrawn.  The Board is further satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the current claim, the Veteran has been represented by The American Legion throughout his appeal.  In January 2017, the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans (DAV) as his representative.  With respect to the issue on appeal before the Board, the appointment of DAV as the Veteran's representative is ineffective because this action is more than 90 days after VA notified the Veteran of certification of this appeal in May 2016. Under 38 C.F.R. § 20.1304 (b)(1)(i) (2015), a request for a change of representative in an appealed case may be made by motion to the Board on the basis of good cause. As no such motion was filed, The American Legion remains his representative in this appeal.


FINDINGS OF FACT

1. An overpayment of VA education benefits was properly created and the debt of $3,000 is valid. 

2. Recovery of the debt from the Veteran would not be against equity and good conscience.



CONCLUSIONS OF LAW

1. The debt of $3000 was properly created. 38 U.S.C.A. §§ 3319, 3695 (West 2015); 38 C.F.R. §§ 21.4020 (a), 21.9550, 21.9570 (2016).

 2. Recovery of the overpayment of $3,000 is warranted and should not be waived. 38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

This appeal involves the validity of the creation of an overpayment and a request for waiver of recovery of overpayment.  Therefore, the duty to notify provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  Lueras v. Principi, 18 Vet. App. 435 (2004).  To the extent that VA's duty to assist may apply (see Edwards v. Peake, 22 Vet. App. 57, 60 (2008)), the Board finds no deficiency.  The Veteran has not identified any additional evidence necessary to decide the appeal, or any other deficiency in the duty to assist that would result in prejudice by the Board proceeding with an appellate decision.

The statute governing waiver claims has its own notice provisions.  38 U.S.C.A. § 5302 (West 2015).  In a waiver of overpayment claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application. The RO indicates the Veteran was notified of his indebtedness in February 2010, and it is the Veteran's request of a waiver on which this appeal is based.  The Board notes that the RO's May 2011 statement of the case (SOC) reflects citation to 38 C.F.R. § 1.963, outlining the regulations associated with waiver of a debt. 




Debt and Waiver Analysis

VA records indicate that in January 2010, VA received the Veteran's request for a $3,000 advance payment for eduction benefits.  Under the pertinent education benefits program, VA offered advance payments to veterans who were enrolled in the Fall 2009 term of school under one of VA's educational benefit programs but had not yet received their VA education benefits for Fall 2009.  According to the VA, when the Veteran made this request, he certified that he was enrolled in school for the Fall 2009 term, that he was eligible for VA education benefits, and that he had not yet received payments due for Fall 2009.  He also certified that he understood that he would have to repay the advance or any duplicate payment that he received.  In January 2010, VA issued the advance payment pursuant to the Veteran's request.  The Veteran does not dispute that he applied for and received the benefit.

In denying the Veteran's waiver, the VA stated that the Veteran has submitted no evidence that he was enrolled in school for Fall 2009 or had applied for VA education benefits, and no VA Form 22-1999, VA Enrollment Certification, had been submitted for the Veteran.  The Board's review of the Veteran's file also reveals no such documentation.  The Veteran has further not alleged he was enrolled in school for Fall 2009.  Rather, in a December 2010 statement he contended that he has never indicated in a letter to the VA that he was enrolled in school in Fall 2009.  Rather, he stated that he graduated from a corrections officer academy in November 2010 after having been in training since July of 2010.  The Veteran indicated that he had paid a third party to fill out the request for the $3,000 advance payment for eduction benefits for him.  He also stated that he knew of another Veteran who had also paid a third party to fill out a request for him who did not attend school but had not been asked to repay the money.  In a July 2010 statement the Veteran indicated that he used the $3,000 he received from the VA to keep him afloat while he looked for work.

In July 2010 the VA received the Veteran's request for a waiver of the indebtedness of the $3,000 advance payment he had received.  In a Financial Status Report submitted with his request he indicated he would be able to pay $50 a month toward the indebtedness.

The Veteran does not contend that the overpayment of $3,000 was not validly created.  In fact, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2015); 38 C.F.R. § 21.9695 (2016).  Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999).  

The Board will now turn to the question of the waiver of the recovery of the $3,000 overpayment.  Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2015); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2016). 

Here, the Board finds that the evidence is insufficient to show fraud, misrepresentation, or bad faith on the part of the Veteran.  The term "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  38 C.F.R. § 1.965 (b)(2) (2016).  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits or services program exhibits bad faith if the conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  Id.  In his June 2011 substantive appeal the Veteran indicates that he had difficulty gaining entrance into an educational program.  Thus, it is unclear whether at the time of the Veteran's application for the $3,000 advance payment he actually believed he would be enrolled in an approved educational program for Fall 2009 and eligible for VA education benefits.  Giving the Veteran the benefit of the doubt, the Board finds the evidence suggests at least a lack of due diligence on the part of the Veteran, but does not support fraud, misrepresentation, or bad faith on the part of the Veteran.

The question now is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."  The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government. In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (2015); 38 C.F.R. § 1.965 (a) (2016). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965 (a) (2016). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the Board finds that the Veteran is at some fault for failing to review and consider carefully the eligibility criteria for advance payment of VA educational benefits before filing the application for benefits.  Regardless of whether a third party completed the application for the Veteran, he is responsible for ensuring that he met the eligibility requirements of the benefit.  Thus, the Veteran's action, in part, caused creation of the debt. 

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran. On his Financial Status Report filed in July 2010 the Veteran indicated his spouse had a monthly gross salary of $3,000 and listed payroll deductions that would reduce the amount to $2,908.18.  He also indicated impending rental income of $875 per month, which would bring his total household income to $3,783 per month.  He then listed average monthly expenses totalling $3,280.  Thus, the Veteran's Financial Status Report indicates monthly income that exceeds monthly expenditures.  The Veteran himself indicated he would be able to pay $50 per month toward the $3,000 debt beginning in June 2010 when he began receiving the rental income.  Thus, while the Board is sympathetic to the Veteran's report of difficulties finding employment, which no doubt affected his financial situation, the Board finds that recovery of the debt would not create an undue hardship.  There is no evidence that recovery of the overpayment would deprive the Veteran of basic necessities. 

The Board next finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran. The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt. If anything, the purpose of the benefit would be defeated if the advance payment was not recouped. 

The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  The Veteran received an advance payment of $3,000 for VA educational benefits when he was not enrolled in school for Fall 2009 and had not previously applied for VA education benefits.  The advance payment program was expressly created for the purposes of creating a debt which would later be recouped from the Veteran's education benefits.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  There is no indication that the Veteran changed position to his detriment in reliance upon the advance of the VA education benefits.  Instead, the creation of the debt was to his benefit.

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $3,000 would be against equity and good conscience.  38 U.S.C.A. § 5107 (b) (2015).  Therefore, the Veteran's request for a waiver of his overpayment in the amount of $3,000.00 is denied. 


ORDER

Waiver of recovery of debt in the advance payment amount of $3,000 resulting from the overpayment of VA education benefits is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


